Citation Nr: 0201138	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to May 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a heart condition.  


FINDING OF FACT

Coronary artery disease with unstable angina was first 
demonstrated many years after service, and no competent 
evidence has been submitted to show that this condition is 
related to service. 


CONCLUSION OF LAW

A heart condition was neither incurred nor aggravated during 
the appellant's active duty service, nor may such a disorder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In August 2000, the veteran claimed entitlement to service 
connection for a heart condition.  He reported that as a 
result of his heart condition, he was later unable to pass a 
reenlistment physical examination.  

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to any heart 
condition.  The enlistment examination of February 1953 and 
the separation examination of April 1955 both noted the 
examination of the heart to be normal.  

A VA examination in May 1978 showed that the appellant's 
blood pressure was 120/90.  No pertinent diagnosis was 
entered.

The veteran was afforded a VA pension examination in June 
1995.  He gave a history of suffering a heart attack four to 
five years previously.  He complained of occasional 
substernal chest pain, which was aggravated by activity and 
alleviated by rest; as well as shortness of breath with 
exertion such as walking up two flights of steps.  The 
veteran was diagnosed with coronary artery disease with 
unstable angina.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified in pertinent part at 38 U.S.C.A. § 5103(A) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain post-service 
treatment records.  By letter of November 2000, the RO 
advised the veteran that additional evidence was necessary in 
support of his claim.  No further treatment records were 
associated with the veteran's claims folder.  In June 2001, 
the veteran was advised of the change in the law brought 
about by passage of the VCAA, and supplied a form to the 
veteran so he could identify medical treatment providers.  
The veteran did not identify any other medical treatment 
providers.  In the rating decision on appeal, statement of 
the case and supplemental statement of the case sent to the 
veteran, he was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For certain chronic disabilities, such as cardiovascular 
disease, service connection may be presumed when such 
disability is shown to a disabling degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Upon review of the evidence, the Board finds that the 
veteran's coronary artery disease with unstable angina was 
not incurred in or aggravated by service.  Additionally, 
there is no evidence to indicate that a cardiovascular 
disease became manifest to a degree of 10 percent disabling 
within one year of the veteran's discharge from service.  The 
Board acknowledges the veteran's statement that he failed a 
reenlistment examination as a result of his heart condition.  
However, this statement, standing alone, is not competent 
evidence showing that a cardiovascular disease was incurred 
or aggravated while on active duty, or that such a disability 
was disabling to a compensable degree within one year of 
separation from active duty.  While the appellant is 
certainly competent to describe his symptomatology as 
observed and the continuity of symptomatology, medical or 
other competent evidence is required to determine the onset 
or etiology of the disability.  Thus, as a lay person 
untrained in the field of medicine, the veteran is not 
competent to offer an opinion as to the onset or etiology of 
his coronary artery disease with unstable angina.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 492 (1992).  

Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for heart condition is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

